Citation Nr: 0523862	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  98-14 088A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1986.  The matter came before the Board of 
Veterans' Appeals (Board) on appeal of a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

When the case was before the Board in June 2004, the Board 
granted reopening of the claim for service connection for low 
back disability and remanded the reopened claim for further 
development.  The case has since been returned to the Board 
for further appellate action.  


REMAND

Service medical records show that the veteran was seen with 
low back complaints but was not found to have a chronic low 
back disorder.  Although the veteran reported the presence of 
tenderness of the dorsal spine at a VA orthopedic examination 
in December 1986, he was found to have no orthopedic disorder 
of the upper back at that time and he did not complain of any 
low back disorder at that time.  

The report of a private medical examination in January 1996 
notes that the veteran gave a history of low back pain since 
his military service in approximately 1983.  Following the 
physical examination of the veteran, the physician diagnosed 
lumbar disc syndrome with radiculopathy and nerve 
compression. 

Thereafter, the veteran was seen at a VA outpatient clinic in 
July 1996 because of low back pain and other symptoms 
following an accident in which another car backed into his 
car.  The diagnostic impression was back and neck pain 
secondary to muscle strain.  On a VA examination in December 
1997, an X-ray study reportedly disclosed minimal spurring.  
The examiner diagnosed mechanical chronic low back pain 
syndrome after trauma.  In  March 2004, a private physician 
diagnosed lumbago and opined that the veteran's service-
connected pes planus probably contributed to the lumbago.

In the June 2004 remand, the Board directed that the veteran 
be afforded a VA examination to determine the nature and 
etiology of any currently present low back disability.  
Pursuant to the remand directive, the veteran was afforded a 
VA examination in April 2005.  The examination was positive 
for pain, tenderness, limitation of motion, exaggerated 
lumbar lordosis, and decreased endurance.  X-ray findings and 
neurological testing were within normal limits.  The 
diagnosis was low back pain syndrome.  The examiner added 
that no more precise diagnosis was possible given the absence 
of a clear history of low back trauma and with normal 
radiologic and neurologic clinical findings.  The examiner 
did not address the relationship between the veteran's in-
service back complaints and his current low back pain 
syndrome.  Moreover, no opinion was offered regarding the 
connection, if any, between the veteran's low back disorder 
and the service-connected pes planus.  

In view of the conflicting evidence concerning whether the 
veteran has a chronic low back disorder and the failure of 
the April 2005 examiner to provide an opinion concerning the 
etiology of the veteran's low back pain syndrome, the Board 
believes that the veteran should be afforded another VA 
examination.  

In addition, the Board notes that the veteran reported at the 
April 2005 examination that he received treatment for his low 
back disorder at the Brooklyn VA Medical Center (VAMC) two 
weeks prior to the VA examination.  No record of VA treatment 
for the veteran's back for the period since May 2004 is of 
record.  Therefore, further development to obtain any more 
recent pertinent records is also in order.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO or the AMC should obtain a 
copy of all pertinent outpatient records 
from the Brooklyn VAMC for the period 
since May 2004.  

2.  If the veteran identifies any other 
outstanding records supportive of his 
claim, the RO or the AMC should undertake 
appropriate development to obtain a copy 
of those records.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise in order to 
determine the identity and etiology of 
any current low back disorders.  The 
examination should be performed by a 
physician who has not previously examined 
the veteran in connection with this 
claim.  The claims file must be reviewed 
by the examiner before completion of the 
examination report.  Any indicated 
studies should be performed.  For each 
chronic low back disorder found to be 
present, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the low back 
disorder is etiologically related to 
service or was caused or chronically 
worsened by the service-connected pes 
planus disability.  The rationale for all 
opinions expressed must also be provided.  
If the examiner is of the opinion that 
the veteran has no chronic low back 
disorder, he should so state and also 
provide the basis for this opinion.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Thereafter, the RO should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate action, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

